Exhibit 10.77

MATTEL, INC.

SUMMARY OF COMPENSATION OF

THE NON-EMPLOYEE MEMBERS OF THE

BOARD OF DIRECTORS

REMUNERATION

Annual Board Retainer:

Non-employee members of the Board (each, a “Director”) receive a cash retainer
of $100,000 per year.

 

  •  

Retainer payable annually to new and continuing Directors, as of the date of the
Annual Meeting of Stockholders (or, in the case of a new Director who joins the
Board between the date of the Annual Meeting and the end of the calendar year,
as of the date the Director joins the Board).

 

  •  

Continuing Directors may elect in advance to receive all or a portion of the
annual Board retainer in Mattel common stock pursuant to the Mattel, Inc. 2010
Equity and Long-Term Compensation Plan (the “2010 Plan”)

 

  ¡    

The number of shares will be calculated based on the fair market value of Mattel
common stock on the date of the Annual Meeting.

 

  ¡    

The election will be irrevocable with respect to the year for which it is made.

 

  •  

If no elections are made, the Director will receive the entire retainer in cash.

Chairman of the Board Retainer:

The non-employee Chairman of the Board (Robert E. Eckert) receives an additional
cash retainer as determined by the Board from time to time

Independent Presiding Director (“Presiding Director”) Retainer:

The Presiding Director receives an additional cash retainer of $30,000 per year,
commencing in 2010.

 

  •  

Retainer payable annually to the Presiding Director, as of the date of the
Annual Meeting of Stockholders (or, in the case of a Director who is appointed
as Presiding Director between the date of the Annual Meeting of Stockholders and
the end of the calendar year, as of the date upon which the Director is first
appointed as Presiding Director).

 

1



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

 

Committee Chair Retainer:

Each non-employee Committee Chair receives an additional cash retainer per year:

 

  •  

Audit—$20,000

 

  •  

Compensation—$20,000

 

  •  

Other Committees—$10,000

 

  •  

Retainer payable annually to new and continuing Committee Chairs, as of the date
of the Annual Meeting of Stockholders (or, in the case of a Director who is
appointed as a Committee Chair between the date of the Annual Meeting and the
end of the calendar year, as of the date upon which the Director is first
appointed as a Committee Chair).

Audit Committee Retainer:

Each member of the Audit Committee receives an additional cash retainer of
$10,000 per year.

 

  •  

Retainer payable annually to new and continuing committee members, as of the
date of the Annual Meeting of Stockholders (or, in the case of a Director who is
appointed to the committee between the date of the Annual Meeting and the end of
the calendar year, as of the date upon which the Director is first appointed to
the committee).

Annual Equity Grant:

Pursuant to resolutions adopted by the Compensation Committee, upon the date of
each Annual Meeting of Stockholders commencing with the 2009 Annual Meeting (or,
in the case of a new Director who joins the Board between the date of the Annual
Meeting and the end of the calendar year, as of the date the Director joins the
Board), each new and continuing Director will be granted restricted stock units
with dividend equivalent rights (“RSUs”), with the amount of RSUs determined as
follows: each grant will have a dollar value of $100,000 on the date of grant
(effective beginning on the date of the 2012 Annual Meeting of Stockholders,
each grant will have a dollar value of $120,000 on the date of the grant), and
the dollar value will be converted to a number of RSUs by dividing the dollar
value by the fair market value of Mattel common stock on the date of grant, with
the resulting amount rounded to the nearest number of whole RSUs. The RSUs will
vest pro rata on a quarterly basis following the date of grant, but the shares
generally will not be delivered until the earlier of the third anniversary of
the date of grant or departure from the Board.

 

2



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

 

DEFERRED COMPENSATION

Directors may elect in advance to defer under the Mattel, Inc. Deferred
Compensation Plan for Non-Employee Directors (“Director Plan”):

  •  

all or part of the following annual retainer fees:

 

  o Board annual retainer fee

 

  o Presiding Director retainer fee;

 

  o Chairman of the Board retainer fee;

 

  o Committee Chair retainer fee;

 

  o Audit Committee retainer fee; and

 

  •  

all of their annual RSU awards.

Elections to defer annual retainer fees and/or equity compensation may be made
prior to the end of the calendar year immediately preceding the calendar year in
which such annual retainer fees and equity compensation will be paid. Each such
election will apply only for the upcoming calendar year and will be irrevocable
with respect to the year for which it is made. The number of phantom shares
deferred into the Director Plan will be calculated based on the fair market
value of Mattel common stock on the date of the Annual Meeting.

Newly-elected Directors may not defer any annual retainer fees or equity
compensation received in the year of their election to the Board.

Retainer fees deferred under the Director Plan may be allocated to a number of
investment options that mirror the investment funds available under the
Company’s management deferred compensation plan. Retainer fees allocated to the
Mattel stock equivalent account must remain in that account until distributed.

RSUs deferred under the Director Plan, and any related dividend equivalent
payments, will be credited to a Mattel stock equivalent account and amounts
attributable to such RSU deferrals must be paid in the form of Mattel common
stock.

At the Director’s advanced election, annual retainer fees and equity
compensation deferred with respect to a calendar year (and earnings thereon) may
be paid in a lump sum or installments over a period of 10 years commencing after
the applicable Director ceases to serve on the Board or achieves a specified age
set forth in his or her deferral election (which age cannot exceed 72). If a
Director’s plan-year balance is less than $5,000, distribution of such balance
will be made in a lump sum. If a Director makes a deferral election with respect
to his or her RSU award, the Director will not recognize income upon the vesting
in the deferred RSUs.

 

3



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

 

STOCK OWNERSHIP

The Board has, as part of its Guidelines on Corporate Governance, adopted a
stock ownership requirement for Directors, in which each Director is to achieve
a target minimum level of stock ownership, in an amount equal to five times the
annual Board retainer, within five years of joining the Board. This requirement
is set forth in the Mattel, Inc. Board of Directors Amended and Restated
Guidelines on Corporate Governance.

In August 2010, the Board provided then-current Directors until May 1, 2013 to
achieve the new 5 times multiple target stock ownership level.

MISCELLANEOUS/OTHER BENEFITS

Expense Reimbursement and Travel:

Mattel will pay all appropriate expenses for Directors’ travel on Board
business. In most cases, and based on the Director’s preference, Mattel will
handle any travel arrangements, book airline and hotel reservations and cover
billings. Directors are permitted to use aircraft leased by Mattel for purposes
of travel on Board business. If the Director prefers, Mattel will reimburse
appropriate travel expenses for travel on Board business, including ground
transportation (such as taxis and airport limousines), first class air travel,
the reasonable cost of charter flights, and, if the Director uses a non-Mattel
private aircraft to travel on Mattel Board business, the amount reimbursable
under applicable Federal Aviation Regulations, which generally would include
variable trip-specific costs or direct operating costs of the travel on Mattel
Board business, but not fixed costs such as management fees, capital costs or
depreciation.

Charitable Gifts:

Directors may recommend that the Mattel children’s foundation make gifts of up
to a total of $15,000 each year to one or more non-profit public charities. The
foundation also matches up to $5,000 annually for any personal gifts made by the
Director.

Liability Insurance/Indemnification:

Directors are provided with liability insurance under a directors, officers and
corporate liability insurance policy. Directors are also provided with
indemnification in accordance with the Company’s bylaws and Delaware law.

 

4